Citation Nr: 0522456	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  97-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent prior to May 10, 2000, and 30 percent since then, for 
a right knee disability.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran reportedly had honorable active service from June 
1993 to September 1996.  The claims file contains no DD-214 
or other document verifying character of discharge or dates 
of active service.
This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that in pertinent part granted 
entitlement to service connection for right knee 
patellofemoral syndrome and assigned a noncompensable rating 
effective from October 1, 1996.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for a greater initial 
right knee rating.  

In an October 1998 rating decision, the RO granted a 10 
percent rating for the right knee effective from March 3, 
1997.  

In November 1999, the Board remanded the case for an 
examination.  

In July 2000, the RO granted a 30 percent rating for the 
right knee disability effective from July 6, 2000.

In November 2003, the Board remanded the case to the Appeals 
Management Center (AMC) or the RO for additional development.  

In cases such as this where the veteran has appealed the 
initial rating assigned, the Board must distinguish the claim 
from one for an increased rating.  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by limitation of flexion to at most 70 degrees and limitation 
of extension to at most 25 degrees without lateral 
instability or subluxation.  

2.  Functional impairment due to weakness, fatigue, and 
painful motion; occasional flare-ups reduces left knee 
flexion to 40 degrees, but does not cause additional 
limitation of extension. 


CONCLUSIONS OF LAW

1.  Prior to May 10, 2000, the criteria for a 30 percent 
schedular rating for right knee limitation of extension are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5261 (2004).

2.  From May 10, 2000, the criteria for a rating greater than 
30 percent for right knee limitation of extension are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5261.

3.  The criteria for a separate 10 percent schedular rating 
for right knee limitation of flexion are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in December 2002, February 2004, and February 2005.  The 
Board provided additional information in its November 2003 
remand.  These documents provide notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding the claim.  They informed the 
veteran of the evidence needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The February 2004 letter specifically 
asked for any relevant evidence in his possession.  38 C.F.R. 
§ 3.159(b).

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for.

The record shows that VA provided some required notice after 
the initial adverse decision on the claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).  A sufficient remedy is provided if 
the Board ensures that the correct notice is ultimately 
provided by remanding the case.  The Board provided this 
remedy through its November 2003 remand.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).
Background

The veteran's SMRs reflect complaints of right knee pain at 
various times.  A May 1995 magnetic resonance imaging (MRI) 
report notes degenerative changes at the posterior horn of 
the meniscus.  All ligaments appeared to be intact.  Right 
knee grinding was noted in September 1995.  A September 1995 
bone scan report reflects degenerative process at work in 
both knees.  A physician remarked that symmetry of the knees 
mitigated against a traumatic etiology.  

A November 1995 report notes early right quadriceps atrophy 
and right patellofemoral crepitus.  The assessment was 
patellofemoral pain syndrome of the right knee.  Right knee 
pain was noted during the separation examination.  

In October 1996, the veteran requested service connection for 
the right knee.  

According to a November 1996 VA general medical examination 
report, the right knee was tender to palpation.  Range of 
motion was to 40 degrees of flexion, limited by severe pain, 
with no motion beyond 80 degrees.  Extension was to 165 
degrees.  Instability was not seen; however, torsion and side 
pressure was painful.  X-rays were negative.  The diagnosis 
was no evidence of trauma or degenerative joint disease.  

The RO granted service connection for disabilities of both 
knees in February 1997 and assigned noncompensable ratings 
effective from October 1, 1996, the day following active 
service.  The veteran submitted a notice of disagreement 
(NOD), reporting that he had right knee pain and stiffness 
that required a cane to walk.  He suspected arthritis and 
osteoporosis.  In April 1997, the veteran reported that 
physical therapy had produced few results.  He used Motrin(r) 
for pain.  

The RO obtained VA treatment records that note complaint of 
progressive worsening in January 1997.

In October 1998, the RO assigned a 10 percent rating 
effective from March 3, 1997, for the right knee under 
Diagnostic Code 5257, on the basis of slight recurrent 
subluxation or lateral instability.  No basis was given for 
the effective date of March 3, 1997. 

On May 10, 2000, the veteran underwent a VA referral 
examination.  The physician noted a claims file review.  The 
veteran complained of pain and occasional swelling in the 
right knee.  He reported that the knee tended to give way 
while walking.  He obtained relief from Motrin(r), heat, and a 
knee support.  His job involved sitting.  

During the examination, the veteran walked with obvious 
antalgic gait and he could not put full weight on the right 
leg.  He could not do more than 30 fast squats because of 
limited motion.  The right knee flexed to 70 degrees and 
extended to 20 degrees.  Right thigh circumference was 39 1/2-
cm, compared with 41-cm on the left.  The right knee was 
markedly tender and crepitus was heard.  There was no 
effusion, warmth, laxity, subluxation, instability, locking, 
and no drawer sign.  Lachman and McMurray tests could not be 
performed due to limitation of motion; however, no 
subluxation, instability, or locking was found.  X-rays 
showed no abnormality.  Pain was noted throughout the range 
of motion, which was from 20 to 70 degrees only.  The 20-
degree limitation of extension appeared to be due to internal 
knee changes and also by severe pain.  

The physician felt that the right knee would preclude any 
work requiring standing or walking.  Endurance and strength 
were felt to be limited.  Functional loss would be severe 
during flare-ups.  Complaints of painful motion were 
supported by objective evidence of crepitus, muscle atrophy, 
patella tenderness, and a cane.  

In July 2000, the RO assigned a 10 percent rating for the 
right knee effective from October 1, 1996, and a 30 percent 
rating for the right knee effective from May 10, 2000.  The 
RO recoded the disability under Diagnostic Code 5261 for the 
entire period since the grant of service connection.  

Additional VA outpatient treatment reports note treatment for 
right knee pains at various times.  An October 2001 report 
notes complaints of pain and locking of the right knee.  A 
November 2001 report notes right knee passive range of motion 
from 10 to 105 degrees and active range of motion from 25 to 
85 degrees.  The veteran complained of occasional knee 
locking and give way.  The same active range of motion was 
reported in December 2001.

A November 2001 VA rheumatology consultation report notes 
that a recent MRI showed medial meniscus horn degeneration.  
McMurray's sign was positive, but drawer signs were negative 
(a positive McMurray's sign/test is a cartilage click during 
knee manipulation and indicates meniscal injury, Dorland's 
Illustrated Medical Dictionary 1525, 1679 (28th ed. 1994)) 
(drawer's test or sign denotes the integrity of the anterior 
and posterior cruciate ligaments of the knee, Id., 1673).  
The knee was tender to pressure and crepitus was heard.  
There was no effusion, excess warmth or redness.  The veteran 
was reluctant to fully extend the right leg.  Both legs were 
remarkably atrophied.  The physician felt that right patellar 
tendonitis was present and recommended arthroscopy. 

The veteran underwent a VA referral examination in January 
2003.  The physician reviewed the claims file and noted no 
sign of abnormal weight bearing on the soles of the feet.  A 
walking cane was needed for limitation of motion of the right 
knee.  Thigh and calf muscles were atrophied, bilaterally.  
Soft tissues were quite rigid and the physician felt that 
there was a 15-degree flexion contracture of the right knee.  
Right knee range of motion was from 15 to 140 degrees.  Pain 
limited further extension.  There was evidence of fatigue, 
lack of endurance, and incoordination on repeated use at 
endpoints of motion.  Drawer sign was negative and McMurray's 
test could not be performed due to pain (guarding).  Crepitus 
was not present, but the patella was tender.  X-rays were 
normal.  

The physician felt that the previous MRI findings of 
degeneration of the posterior horn of the medial meniscus 
were normal findings.  The physician questioned the previous 
diagnosis of patellofemoral syndrome and also felt that 
chondromalacia patella was not shown.  The physician felt 
that right knee overall severity was mild to moderate.  

In addendum to the examination report, the physician recorded 
that right knee range of motion was from 15 to 120 degrees 
with pain and weakness at 15 degrees.  Pain was objectively 
evidenced.  

In November 2004, another physician reviewed the claims 
folder for VA, and concluded that the veteran's right knee 
disability consisted of patellar tendinitis and 
patellofemoral pain.  It was added that the finding of a 
flexion contracture evidenced the chronic nature of the 
veteran's disability.

Analysis 

Disability evaluations are determined by applying VA's rating 
schedule.  38 C.F.R. Part 4 (2004).  The ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and in non-weight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59 (2004).

Diagnostic Code 5257 is for other knee joint impairments.  
Under that code, a 10 percent evaluation requires slight 
recurrent subluxation or lateral instability; a 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability; and a 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 are for limitation of motion of the knee joint.  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

VA's rating schedule provides that the normal range of motion 
of the knee is from zero degrees on extension to 140 degrees 
on flexion.  38 C.F.R. § 4.71, Plate II (2004).

VA Office of General Counsel (hereinafter GC) has provided 
guidance concerning rating knee disabilities.  In VAOPGCPREC 
23-97, GC held that a knee that has arthritis and instability 
might be rated separately under Diagnostic Code 5003 and 
Diagnostic Code 5257, provided that any separate rating must 
be based upon additional disability.  

In VAOPGCPREC 9-98, GC further explained that when a knee 
disability is evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

GC has more recently held that separate ratings can be 
provided for limitation of extension under Diagnostic Code 
5260, and for limitation of flexion under Diagnostic Code 
5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or limitation of flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  Hence, functional loss due to 
pain is to be rated at the same level as functional loss due 
to impeded flexion. 

In this case, the service-connected right knee disability is 
manifested by ranges of motion that have fluctuated during 
the lengthy appeal period.  The Board will use the 40-degree 
limitation of flexion shown in November 1996, as it favors 
the veteran.  Range of motion in extension has varied from 15 
to 25 degrees in extension, and the Board will use 25 
degrees.  

Neither lateral instability nor subluxation has ever been 
shown.  There is additional functional impairment due to 
weakness, fatigue, and painful motion and occasional flare-
ups produce even greater functional impairment.  Knee pain 
has been evidenced by crepitus, swelling, gait disturbance, 
and guarding.  However, examiners have not found that such 
functional impairment cause limitation of flexion beyond 40 
degrees, or limitation of extension beyond 25 degrees.  

Because neither lateral instability nor subluxation has been 
shown, the veteran does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5257.  

Prior to May 10, 2000, the RO has assigned a 10 percent under 
Diagnostic Code 5261.  Comparing the ranges of motion to the 
criteria of Diagnostic Codes 5260 and 5261, the Board notes 
that limitation in flexion to 40 degrees warrants an 
evaluation between 10 and 20 percent.  Since 45 degrees is 
closer to the criteria for the 10 percent rating, and since 
all other ranges of knee flexion have been well in excess of 
45 degrees, the Board finds that the disability most closely 
approximates the criteria for a 10 percent rather than 20 
percent rating.  The criteria of a 10 percent rating are more 
nearly approximated under Diagnostic Code 5260.  38 C.F.R. 
§§ 4.7, 4.21.

The tenets of DeLuca require the Board to consider functional 
impairment due to weakened movement, fatigability, or 
incoordination.  Additional limitation of motion has not been 
reported as the result of such impairment. 

The Board will next consider limitation of motion in 
extension.  The evidence reflects at most a 25-degree 
limitation in extension, which lies exactly midway between 
the criteria for a 30 and 40 percent rating under Diagnostic 
Code 5261.  All other reported ranges of extension have been 
in the range of 15 to 20 degrees, that is they have met the 
criteria only for a 20 or 30 percent evaluation.  Accordingly 
the Board finds that the disability most closely approximates 
the criteria for the 30 percent rating,

The Board must follow VAOPGCPREC 9-2004, which directs VA to 
consider limitation of flexion and limitation of extension of 
the same joint as two distinct and separate disabilities, 
each warranting its own rating.  Thus, a 10 percent rating 
should be assigned under Diagnostic Code 5260 and a separate 
30 percent rating should be assigned under Diagnostic Code 
5261.  

The 10 and 30 percent ratings clearly combine to a rating 
greater than the 10 percent rating assigned under Diagnostic 
Code 5261 prior to May 10, 2000, and also clearly combine to 
a rating greater than the 30 percent rating that the RO 
assigned from May 10, 2000, under Diagnostic Code 5261.

After consideration of all the evidence of the record, the 
Board finds that for the portion of the appeal period from 
October 1, 1996 to May 10, 2000, it favors a separate 20 
percent rating for limitation of flexion of the right knee 
and it favors a higher initial rating of 30 percent for 
limitation of extension of the right knee.

For the portion of the appeal period beginning on May 10, 
2000, the evidence favors a separate 10 percent rating for 
limitation of flexion of the right knee and the preponderance 
of the evidence is against a rating higher than the 30 
percent already assigned for limitation of extension of the 
right knee.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.  

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the knee disability obviously causes 
limitations in the veteran's activities, but the disability 
has not been shown, or alleged, to cause such marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

For the period from October 1, 1996 to May 10, 2000, a 30 
percent rating is granted for limitation of extension of the 
right knee.

From May 10, 2000, an initial rating greater than 30 percent 
rating for limitation of extension of the right knee is 
denied.

For the entire period since October 1, 1996, a separate 10 
percent rating is granted for limitation of flexion of the 
right knee.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


